EXHIBIT 16
                                                                  Page 1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2
     Case No. 7:17-cv-08943
3    - - - - - - - - - - - - - - - - - - - -x
4    NATIONAL ASSOCIATION FOR THE
     ADVANCEMENT OF COLORED PEOPLE, SPRING
5    VALLEY BRANCH; JULIO CLERVEAUX; CHEVON
     DOS REIS; ERIC GOODWIN; JOSE VITELIO
6    GREGORIO; DOROTHY MILLER; HILLARY
     MOREAU; and WASHINGTON SANCHEZ,
7
                                       Plaintiffs,
8
                  -against-
9
     EAST RAMAPO CENTRAL SCHOOL DISTRICT and
10   MARYELLEN ELIA, IN HER CAPACITY AS THE
     COMMISSIONER OF EDUCATION OF THE STATE
11   OF NEW YORK,
12                           Defendants.
13   - - - - - - - - - - - - - - - - - - - -x
14
                                       November 8, 2018
15                                     9:14 a.m.
16
17            Deposition of EUSTACHE CLERVEAUX, taken
18   by attorneys for Defendant East Ramapo Central
19   School District. pursuant to subpoena, held at
20   the offices of Morgan Lewis & Bockius LLP, 101
21   Park Avenue, New York, New York, before Helen
22   Mitchell, a Registered Professional Reporter and
23   Notary Public.
24
25

                            Veritext Legal Solutions
          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 3

1          E U S T A C H E               C L E R V E A U X,
2    having been first duly sworn by the Notary
3    Public (Helen Mitchell), was examined and
4    testified as follows:
5    EXAMINATION
6    BY MS. KOLLM:
7                Q          Good morning.
8                A          Good morning.
9                Q          My name is Clara Kollm, and I'm
10   here representing the East Ramapo Central School
11   District.
12                          Can you please state your full
13   name for the record?
14               A          Eustache Clerveaux.
15               Q          Do you understand that you're
16   here today pursuant to a subpoena?
17               A          Yes.
18               Q          Do you understand that the case
19   caption in this case is the NAACP of Spring
20   Valley versus East Ramapo Central School
21   District?
22               A          Yes.
23               Q          On what date did you first
24   learn that you were asked to sit for a
25   deposition?

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 10

1    y ou re vi ew ed?
2                 A            A ny th ing t hat m y att or ney g av e
3    m e, bu t I don 't re ca ll sp ec ifi ca ll y.
4                 Q            D id y ou re vie w te sti mo ny fr om
5    m or e t ha n one w itn es s?
6                              M S. C ALA BR ESE :        I 'm go ing t o
7                 o bje ct on p ri vil eg e g ro un ds.
8                 Q            I s yo ur br oth er J uli o
9    C le rve au x?    A m I s ay in g h is na me r igh t?
10                A            J ul io .
11                Q            J ul io .     Is th at y our b rot he r?
12                A            Y es .
13                Q            A re y ou aw are t ha t J ul io ga ve
14   t es tim on y in th is ca se ?
15                A            Y es .
16                Q            D id y ou re vie w Ju lio 's
17   d ep osi ti on te st imo ny t o p re par e fo r t od ay?
18                             M S. C ALA BR ESE :        A gai n, I' m
19                g oin g to ob je ct on pr iv il ege g rou nd s.
20                Q            D id y ou re ad th e dep os iti on
21   t es tim on y tra ns cri pt f rom J uli o' s dep os iti on t o
22   p re par e fo r t od ay?
23                             M S. C ALA BR ESE :        A gai n, I' m
24                g oin g to ob je ct on pr iv il ege g rou nd s.
25                             M S. K OLL M:       W he th er or no t he

                               Veritext Legal Solutions
             215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                    Page 33

1                 the form of the question.
2                 A            What do you mean "whose seat"?
3                 Q            Did you run to replace a
4    particular individual on the board?
5                 A            I don't recall.
6                 Q            Who was your opponent in the
7    2013 school board election?
8                 A            I don't recall his name, but if
9    I see his name I'll remember.
10                Q            Do you remember the race of
11   your opponent?
12                A            Yes.
13                Q            What was that?
14                A            He was Haitian American.
15                Q            At the time you ran for school
16   board in 2013, did you believe that you could
17   have been an effective member of the school
18   board?
19                             MS. CALABRESE:            Objection to
20                the form of the question.
21                A            I believe I will be.
22                Q            Are you running for school
23   board again?
24                A            I don't know what's going to
25   happen in the future.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 38

1    asked question.
2                Q            Do you have an example of a
3    question that wasn't being answered?
4                             MS. CALABRESE:            Objection to
5                the form of the question.
6                A            I believe I answered the
7    question; I don't recall any question at this
8    time.
9                Q            I'm sorry if you said this
10   already, but do you remember if one of your
11   questions was not answered by the board?
12                            MS. CALABRESE:            Objection to
13               the form of the question.
14               A            I can't recall at this time.
15               Q            Do you have any children?
16               A            No.
17               Q            In your 2013 campaign for
18   school board, did you run as part of a slate?
19                            MS. CALABRESE:            Objection to
20               the form of the question.
21               A            What do you mean by "slate"?
22   I'm not sure what is a slate.
23               Q            Were there other candidates for
24   school board at the same time with whom you
25   campaigned?

                               Veritext Legal Solutions
             215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 64

1    Germain Charles stating that they met with other
2    member in the community, that's what I know.
3                Q            Does paragraph eight of your
4    declaration require any clarification?
5                A            No, it does not.
6                Q            In your own words, why do you
7    think you lost the school board election in
8    2013?
9                A            Because I received less vote.
10               Q            Do you believe you lost the
11   2013 election because of your race?
12                            MS. CALABRESE:            Objection to
13               the form of the question.
14               A            I don't believe so.
15               Q            For the record, can you please
16   identify your race and ethnicity?
17               A            I'm Haitian American.
18               Q            Are you registered to vote in
19   the district?
20               A            Yes, I do.
21               Q            Have you ever cast a vote for
22   school board elections?
23               A            Yes, I have.
24               Q            Did you get to vote for
25   yourself in 2013?

                               Veritext Legal Solutions
             215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 66

1                A          I'm sorry, what was your
2    question?
3                Q          What issues are important to
4    you when you consider a candidate for the 2019
5    school board?
6                           MS. CALABRESE:            Objection to
7                the form of the question.
8                A          I would say there's no specific
9    issues, but as long as the issue is
10   candidates -- as long as the issues align with
11   my issues and what's best for all children in
12   the district, then I will vote for those
13   candidates.
14               Q          You don't vote for a candidate
15   for school board based on their race; right?
16               A          I'm a global citizen, so I
17   don't see race in my vote.
18               Q          Is it important to you who
19   Power of Ten endorses for the 2019 school board?
20               A          No, it does not.
21               Q          Have you ever voted for a
22   candidate for school board who was not endorsed
23   by Power of Ten?
24                          MS. CALABRESE:            Objection to
25               the form of the question.

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                    Page 78

1                 A            Yeah.       May or may not; it's
2    depends.
3                 Q            I understand.
4                 A            For improving the strategy I
5    was using.
6                 Q            Understood.
7                              Do you have an opinion about
8    why you received fewer votes?
9                 A            No, I don't have any opinion.
10                Q            You campaigned with Margaret
11   Tuck and Robert Forrest; right?
12                A            That's correct.
13                Q            Did you know Margaret Tuck or
14   Robert Forrest before you campaigned together?
15                A            I don't remember when did I
16   meet them exactly, but they're a member of the
17   community.        And when I show my interest running
18   for the school board, that's how, I would say,
19   our relationship getting stronger, because we
20   share the same value.
21                Q            Were you introduced by Steve
22   White?
23                A            When you say "introduced," what
24   do you mean?
25                Q            Did Steve White have a role in

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 86

1    November 8, 2018
2                                I N D E X
3    WITNESS                    EXAMINATION BY                         PAGE
4    EUSTACHE CLERVEAUX          Ms. Kollm                                3
5
6                           E X H I B I T S
7
     FOR IDENTIFICATION                                                 PAGE
8
     E. Clerveaux 1        Declaration of Eustache                       27
9                          Clerveaux
10   E. Clerveaux 2        Document headed                               74
                           "Official Results,
11                         Tuesday, May 21, Trustee
                           Vote"
12
13
       REQUEST FOR RULING / DIRECTION NOT TO ANSWER
14
                              PAGE         LINE
15
                                10           20
16
17
18
19
20
21
22
23
24
25

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
